Title: From Thomas Jefferson to William Short, 12 August 1802
From: Jefferson, Thomas
To: Short, William


          
            Dear Sir
            Monticello Aug. 12. 1802.
          
          Your letter of July 28. from Norfolk reached me here on the 5th. inst. I immediately wrote to mr Barnes at Washington & mr Jefferson at Richmond to furnish you with any sums of money you might want, and to the latter I inclosed a letter to yourself recommending to you to get from the tide waters as soon as you could, in consideration of the season, and pressed your coming and making this your head quarters for the months of Aug. and September during which I shall be here. by your letter of the 6th. from Richmond I percieve you would leave that place before mine of the same day could get there; and tho the present goes by the first post for Washington, yet the rapidity of your motions and the uncertainty in what direction they will next be may perhaps disappoint this also of it’s aim. under the contrary possibility however, I hazard it to repeat my invitations to you to make this place your home while I am here, persuaded you will find none more healthy, none so convenient for your affairs and certainly none where you will be so cordially welcome: and particularly to press your not remaining any time on the tidewaters, between this & frost, after having been so long unacclimated to them. I shall reserve matters of business & of news for our personal interview, and in the hope that that will be speedy, I will only repeat here assurances of my constant & affectionate esteem & respect.
          
            Th: Jefferson
          
        